71 So.3d 205 (2011)
Malcom Bailey SCARLETT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-3390.
District Court of Appeal of Florida, Fifth District.
October 4, 2011.
James S. Purdy, Public Defender, and Michael S. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
ORFINGER, C.J., GRIFFIN and PALMER, JJ., concur.
PER CURIAM.
AFFIRMED. McKinney v. State, 24 So.3d 682 (Fla. 5th DCA 2009), approved, 66 So.3d 852 (Fla. 2011).